Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                          No. 04-16-00448-CV

      Richard Charles SCHLOTTMANN, Sheryl Arlene Sanders and Lisa Maria Spencer,
                                  Appellants

                                                     v.

      Michael Anthony VACEK, Individually and as Independent Executor of the Estate of
       Bernadette Schlottmann, Deceased; Kelly Joseph Vacek; and Russell Eric Vacek,
                                        Appellees

                       From the 216th Judicial District Court, Kerr County, Texas
                                       Trial Court No. 15984A
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

DISMISSED

           The parties filed a joint motion to dismiss this appeal. Their motion states “the parties have

fully and finally compromised and settled all the disputes between them.”

           The parties’ joint motion to dismiss this appeal is granted; this appeal is dismissed. See

TEX. R. APP. P. 42.1(a)(2), 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181

(Tex. 2001) (per curiam).

                                                      PER CURIAM